Citation Nr: 1735377	
Decision Date: 08/25/17    Archive Date: 09/06/17

DOCKET NO.  09-31 670	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES


1.  Entitlement to service connection for residuals of a right ankle injury.

2.  Entitlement to service connection for residuals of a low back injury. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. R. Hines, Associate Counsel



INTRODUCTION

The Veteran served on active duty from December 1970 to November 1972.   

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.    

In March 2014, the Board remanded the case for further development which has been completed.
  

FINDINGS OF FACT

1.  A current right ankle disability is not related to active service.

2.  A current low back disability is not related to active service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a right ankle disability have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107(b) (West 2015); 38 C.F.R. §§ 3.303, 3.309, (2016).

2.  The criteria for service connection for a low back disability have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107(b) (West 2015); 38 C.F.R. §§ 3.303, 3.309, (2016).
  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has met all statutory and regulatory pursuant to the notice and duty to assist provisions.  A letter dated in January 2007 fully satisfied the duty to notify.  

With respect to the duty to assist the Veteran's service treatment records, VA treatment records, and private treatment records have been obtained and associated with the claims file.  Pursuant to the March 2014 remand directives, additional VA medical records were obtained, and a VA examination was conducted in June 2014 by an examiner who provided a well-reasoned rationale for her opinion.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Accordingly, the Board finds that VA's duty to assist has been met.  

Legal Criteria

Establishing service connection for a claimed disorder, and therefore entitlement to disability benefits, generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77
(Fed. Cir. 2007); Hickson v. West, 12 Vet.App. 247, 253 (1999).

A veteran also may establish entitlement to disability benefits for a chronic disorder listed in 38 C.F.R. § 3.309(a), which includes arthritis, by demonstrating a "continuity of symptomatology."  Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2013); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); 38 C.F.R. §3.303(b) (2016).  Continuity of symptomatology, the Court has stated, may be established by showing (1) that a condition was "noted" during service; (2) evidence of continuous symptoms after service; and (3) medical, or in certain circumstances, lay evidence of a nexus between the current disability and the post-service symptoms.  Savage v. Gober, 10 Vet. App. 488, 495-96 (1997).  A grant of service connection under 38 C.F.R. § 3.303 (b) does not require proof of the nexus element; it is presumed. Id.  

Under 38 C.F.R. § 3.303(d), disorders diagnosed after discharge may also still be service connected if all the evidence, including pertinent service records, establishes the disorder was incurred in service.  

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrence of symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428   (2011); see also Jandreau, 492 F.3d at 1372, 1376-77. 

Analysis

The Veteran contends his current low back and right ankle disabilities are related to service.  After careful consideration of the evidence, the Board finds that service connection is not warranted.  

At the outset, the Board finds that the Veteran is presumed to have been sound upon entering service, with regard to a low back and right ankle disability, because there was no mention of a low back or right ankle disability noted on his October 1969 entrance examination.  

The first requirement of any service connection claim is the existence of a current disability.  See Brammer v. Derwinski, 3 Vet. App. 223 (1992).  The Veteran was diagnosed with degenerative arthritis of the lumbar spine and osteoarthritis of the right ankle at a June 2014 VA examination.  

The Veteran's service treatment records are silent for any injury, diagnosis, or treatment related to the low back or right ankle.  The Veteran's November 1972 separation examination was also negative for a low back or right ankle disability.  During his clinical evaluation for separation, a clinician found no evidence of a spine, other musculoskeletal condition and no abnormalities were found regarding his lower extremities.  Additionally, a May 1973 service record reflects there had that there had been no significant change in the Veteran's physical condition since the date of his last physical examination.  An August 1973 service record indicated the Veteran was physically qualified for release.  

Nonetheless, the Veteran reports that he injured his low back and right ankle during his 1971 deployment in Japan.  Specifically, he asserts that he was moving a refrigerator onto a truck, and subsequently fell injuring his right ankle and low back.  The Board finds the Veteran's report of an injury to his ankle and low back during service generally credible.

The remaining question is whether the Veteran's current low back and right ankle disabilities are related to the in-service injury.

In February 2006, the Veteran underwent an annual examination where he complained of right ankle and low back pain.  He reported to the VA physician that he "believes the pain" is related to an old injury.  The VA physician noted osteoarthritis in the low back; no diagnosis rendered for the right ankle pain.   

The record contains several lay statements in support of the appeal.  In a lay statement, F.F. noted that he witnessed the Veteran rubbing his lower back and right ankle since early 2000.  F.F. further noted that the Veteran had "reported a story about a refrigerator falling on his leg and bending his right foot too far forward, and landing real hard on his bottom, while in the Navy in Japan."  In another statement R.R., the Veteran's brother, noted that the Veteran departed for active duty in good physical condition with no problems.  R.R. recalled "reading a letter that the Veteran sent home in which he said he was fine, except for a refrigerator falling on his leg while moving with the Dependence Assistance Team."  He further reported that the Veteran quit work in 1976 as a bartender due to his inability to "stand and walk" for eight-hours a day, "let alone 40 hours a week."  The Veteran's ex-wife, M.W., also submitted a lay statement indicating that she had known the Veteran since July 1992, and he had always complained of back pain and ankle pain from a refrigerator accident while in the Navy.

In March 2010, the Veteran was afforded a VA general medical examination.  During the examination, the Veteran reported that his back and right ankle injury had onset in 1971.  He also reported that the injuries occurred in Japan when he was helping to move a refrigerator.  He stated that the other person let go and he slipped and fell on his back and right ankle.  He reported that his past treatment consisted of prescribed medication.  The examiner noted that the Veteran's medical history consisted of a 1977 hospitalization for a broken leg injury.  Current X-ray of the lumbar spine showed "mild progression degenerative changes at L3-L4 disc level" and "no acute fracture or dislocation."  Current X-rays of the right ankle revealed a stable examination demonstrating post-surgical changes of the distal tibia and likely post-traumatic deformity of the distal fibula without acute fracture or dislocation.  A medical opinion was not provided.

The Board remanded this appeal in March 2014 to obtain a medical opinion regarding causal nexus.  The Veteran was afforded a VA examination in June 2014.

At the June 2014 VA examination, the Veteran reported that during deployment in Japan in 1971, he was moving a refrigerator onto a truck and fell under the refrigerator.  The refrigerator and dolly reportedly hyperextended his foot and injured the ankle.  He states reported that he has had ankle pain and difficulty walking ever since that time, but that he did not see a doctor about this incident until 1974 when he was on his feet working a lot.  He also reported that he sustained a broken ankle in 1977 when he fell down in a doorway and the door shut on his leg, twisted and broke his ankle.  Following a review of the record including the lay statements, interview and clinical evaluation of the Veteran, the examiner diagnosed degenerative arthritis of the lumbar spine and osteoarthritis of the right ankle.  The examiner opined that it is less likely than not that the Veteran's current right ankle condition was incurred in or caused by the claimed in-service injury or event.  

The examiner noted that she had considered the letter from the Veteran's brother who indicated the Veteran had told his family about the refrigerator fall injury on his ankle during service.  She also noted that the Veteran may have sustained a severe ankle strain from that incident which bent his foot forward stretching his ligaments; however, since he did not receive any medical attention at any time there is no documentation about the true [nature of the] ankle injury.  She also considered that the Veteran reports ankle pain and difficulty walking since the service injury, and that he sustained a high ankle fracture resulting in two screws in his tibia in 1977.  The VA examiner explained that the service injury to his ankle would have affected his Achilles tendon, but at no time has he complained of any Achilles symptoms.  Furthermore, the VA examiner believed that the post-service fracture definitely would have caused more damage to the right ankle and, his gait difficulties and osteoarthritis is probably caused by the 1977 screw placement in his right ankle.  

As it relates to the low back disability, the examiner opined that it is less likely than not that the Veteran's current lumbar degenerative joint disease was incurred in or caused by the claimed in-service injury or event.  The VA examiner reviewed the evidence, including the witness testimony asserting that the Veteran had contemporaneously reported the refrigerator incident.  She also noted that there was no documentation in the service treatment records concerning the low back injury or any back symptoms.  The VA examiner reasoned that if the Veteran did not seek medical attention at any point for his back close to the injury timeframe, then it is unlikely that there was any serious injury to his lumbar back at that time.  

There is no probative competent evidence linking the Veteran's current right ankle or low back diagnoses to his service in the military.  Holton, 557 F.3d at 1366; see also 38 C.F.R. § 3.303(a), (d).  In fact, the probative medical evidence of record (i.e. June 2014 medical opinions) clearly weighs against such a relationship.  The June 2014 VA opinions are supported by adequate clinical rationale.  The opinions were based on a review of the claims folder, including the service and post-service medical records, lay statements from the Veteran and his family, and the examiner's expertise.  For these reasons, the opinions are highly persuasive.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

With regard to the Veteran's assertions that the evidence of record establishes a nexus between his current low back and right ankle disability and active military service, the Federal Circuit has held that lay persons are not categorically incompetent to speak on matters of medical diagnosis or etiology.  See Davidson, 581 F.3d 1313 at 1316.  The Board must consider the type of condition specifically claimed and whether it is readily amenable to lay diagnosis or probative comment on etiology.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).  The Veteran is indeed competent and credible to report musculoskeletal pain as this is readily observable by the five senses; however, he is not competent to provide opinions on medically complex matters such as whether his current ankle and lumbar arthritis is related to service, particularly when he sustained a significant ankle injury years after service discharge.  Determining the etiology of a low back and right ankle disability is a complex medical assessment that requires clinical tests, medical training and expertise.  In other words, this is not capable of lay observation.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed. Cir. 2010) (recognizing that in some cases lay testimony "falls short" in proving an issue that requires expert medical knowledge).  As the record fails to demonstrate that the Veteran has any specialized medical knowledge and/or training, his unsupported lay opinions with respect to the etiology of his claimed low back and right ankle disability is not competent and therefore of no probative weight.

To the extent the Veteran has arthritis of the ankle and lumbar spine; the evidence does not show that the arthritis was manifest to a compensable degree within one year of separation of service.  Additionally, the evidence weighs against continuity of symptomatology given the normal findings at service separation and the post-service evidence.  

The November 1972 separation examination was normal and he specifically denied any abnormalities with his lower extremities and spine on his Report of Medical History.  With regard to continuity of symptomatology, the Veteran has reported that he continued to experience right ankle and low back pain since service, but there is some evidence to the contrary.  VA treatment records from February 2006 are the earliest records showing treatment for right ankle and low back problems.  The earliest post-service evidence of lumbar arthritis was noted in a February 2006 VA treatment report, and further confirmed by a January 2013 magnetic resonance imaging (MRI) report.  The first clinical post-service evidence of right ankle arthritis was noted in a March 2013 MRI report.  In short, there are no treatment records reflecting right ankle or low back problems for more than 20 years after service discharge.  Further, while the Veteran's witnesses recall the Veteran's complaints of pain, these complaint were witnessed many years after service discharge.   F.F. noted that he witnessed the Veteran rubbing his lower back and right ankle since early 2000.  R.R. recalled that the Veteran quit work in 1976 as a bartender due to his problems with extended standing and walking.  M.W. stated that since she met the Veteran in July 1992, he had complained of back pain and ankle pain from the refrigerator accident in service.  Thus, service connection is not warranted under the provisions pertaining to presumptive service connection for chronic diseases.  See 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.303(b), 3.307, 3.309.

In short, the element of a causal nexus has not been established in this case.  There is no other credible, competent evidence establishing a nexus.  Accordingly, the preponderance of the evidence is against the Veteran's service connection claim for a low back and right ankle disability, and service connection is not warranted.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53. 


ORDER

Service connection for residuals of a right ankle injury is denied. 

Service connection for residuals of a low back injury is denied. 



____________________________________________
D. JOHNSON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


